UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6172



MICHAEL C. BAXLEY,

                                            Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
MICHAEL W. MOORE, Commissioner; WILLIAM R.
DAVIS, Warden; GEORGE N. MARTIN, III, Regional
Director; WILLIAM D. CATOE, Deputy Director;
DISCIPLINARY HEARING OFFICER; TIM BETHEA, In-
mate Representative; CAPTAIN HUGHES, Lee C.I.,

                                           Defendants - Appellees.



                            No. 99-7460



MICHAEL C. BAXLEY,

                                            Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
MICHAEL W. MOORE, Commissioner; WILLIAM R.
DAVIS, Warden; GEORGE N. MARTIN, III, Regional
Director; WILLIAM D. CATOE, Deputy Director;
CAPTAIN HUGHES, Lee C.I., DISCIPLINARY HEARING
OFFICER; TIM BETHEA, Inmate Representative,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Greenville. Joseph F. Anderson, Jr., District
Judge; William M. Catoe, Jr., Magistrate Judge.    (CA-98-2344-6-
17AK)


Submitted:   December 16, 1999         Decided:   December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Michael C. Baxley, Appellant Pro Se. Charles Franklin Turner, Jr.,
CLARKSON, FORTSON, WALSH & RHENEY, P.A., Greenville, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Michael C. Baxley appeals from the district court’s orders:

(1) denying his motion to amend his complaint; (2) denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint; and (3)

denying his motion for reconsideration.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Baxley v. South Carolina Dep’t of Corrections, No. CA-98-2344-6-

17AK (D.S.C. Jan. 8; June 4; and Oct. 7, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3